Relator's petition for rehearing is denied. Its criticism is that there is no ground for the implication indulged, favorably to relator, that he "agreed to keep in repair" his own automobile while used in his employer's business. The criticism is well founded in that the conclusion challenged does not rest on implication. Relator himself testified that he did "have to keep it [his automobile] in repair."
The other criticism is that we "imply" erroneously that relator was through with his day's work. We but noted the absence of evidence, relator having the burden of proof, "that he had more work to do for his employer that day or any on the following Sabbath." This point also is beyond implication, relator himself having testified that for "that day" he "had finished work * * * and came home." *Page 44